Citation Nr: 0121045	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from November 1971 to February 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Boise Regional Office (RO) which 
granted an increased rating for a chronic thoracic spine 
disability.  Effective February 4, 1999, the rating for his 
thoracic spine disability was increased from 10 to 20 
percent.  


FINDING OF FACT

The veteran's thoracic spine disability is manifested by no 
more than chronic pain, tightness, muscle spasms, and 
cramping.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
thoracic spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.56, 4.59, 4.73 Diagnostic Code 5301-5320 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which substantially changed the law governing 
veterans' benefits, a remand to the RO for additional action 
is not warranted as VA has already met its obligations to the 
veteran under that statute.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The veteran was afforded a 
VA examination, statement of the case, and supplemental 
statement of the case.  The RO obtained medical records from 
the Boise VA Medical Center (MC) at the veteran's request.  
He identified no other treating facility.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the duty to assist has 
been fulfilled in this case, and because the change in law 
has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384 (1993).

The claims file contains correspondence from a U.S. Senator 
inquiring on the veteran's behalf with respect to entitlement 
to a medical retirement from the Marine Corps.  In May 2001, 
the RO sent a response to the senator explaining that the 
matter of a medical retirement from the Marine Corps was 
outside the jurisdiction of VA.  However, the RO indicated 
that it received a request for a copy of the veteran's 
service medical records in September 2000 to which it 
responded the following month.  The RO informed the senator 
that it made a follow-up telephone call to the Navy 
Department, which revealed that the veteran's application for 
a military retirement had been denied.  The Navy Department 
notified the veteran of its decision in April 2001.

Factual Background

By September 1988 and June 1989 RO determinations, the RO 
denied service connection for a thoracic spine disability.  

In March 1990, the veteran testified at a personal hearing at 
the RO regarding a variety of issues; the testimony pertinent 
to his thoracic spine disability was to the effect that his 
thoracic spine "condition" started in 1980.  While in 
Okinawa apparently, the jeep in which he was traveling ran 
out of gas and he was ordered to push it back to the base, 
which was 1/4 mile away.  He stated that he received treatment 
in service, consisting of cortisone injections.  He also 
reported seeking chiropractic treatment and treating his back 
with hot packs.  He indicated that he had been given a 
transcutaneous electrical nerve stimulation (TENS) unit, and 
he stated that his muscles tightened and that he had pain in 
the shoulders.  

By May 1991 rating decision, the RO granted service 
connection for a thoracic spine disability evaluated 10 
percent disabling, effective February 27, 1988.

In February 1999, he filed a claim for an increased rating, 
stating that he recently lost his job because of his 
disability.  He indicated that relevant medical records were 
located at the Boise VAMC.  

A November 1998 report from the Boise VAMC indicated that he 
complained of flare-up of back pain that began seven days 
earlier.  He stated that the pain was at the base of his neck 
and between the shoulder blades and that he experienced 
weakness in the upper arms.  The diagnosis was chronic and 
acute back pain.  On another occasion that month, he 
complained of thoracic spine discomfort and pain in the 
shoulders.

In December 1998, he again presented with complaints of 
chronic back and shoulder pain and indicated that pain 
medication provided little relief.  A neurosurgery evaluation 
report indicated that a change in job would prevent his pain 
from flaring up.

In April 1999, he did not appear for an appointment at the 
neurosurgery clinic.  Later that month, he presented with 
complaints of muscle spasms in the right trapezius.  On 
objective examination, there were muscle spasms with a 
trigger point in the right trapezius, adjacent to T-3.  Right 
shoulder range of motion was within normal limits.  He was 
treated with a lidocaine injection to the trigger point.  A 
note to physical therapy instructed that the right trapezius 
spasm be evaluated.  A few days later, he again presented 
with complaints of right trapezius muscle spasms.  He was 
given a referral for physical therapy.

A June 1999 progress note indicated that analgesics were not 
effective and that only lidocaine injections alleviated the 
pain.  Physical therapy did not ease his symptoms.  He 
complained of right arm pain.  

On December 1999 VA medical examination, the veteran 
complained of pain in the right side of the mid-back area, 
with spasms and tightness.  He described his pain as constant 
(a seven on a scale of one to ten, with occasional 
escalations to ten).  He indicated that severe pain occurred 
approximately six times a year.  He described his pain as 
sharp, twisting, and "knotting."  He complained of cramping 
pain with any prolonged body positioning.  However, he 
reported that he could perform most activities of daily 
living during flare-ups except for those involving lifting.  
He related that he curtailed his career as a truck driver on 
medical advice because prolonged sitting exacerbated his back 
pain.  Subsequently, he obtained employment as a security 
guard.  He indicated that most treatment he received helped 
only in the short term.  A TENS unit, however, did reportedly 
provide some relief.  He stated that he underwent multiple 
courses of physical therapy over the years.

On objective examination, his gait appeared normal, his spine 
was within normal limits with no abnormal curvature, and 
musculature was symmetrical.  However, there was mild warmth 
over the right paravertebral muscle groups at the T5-7 level, 
productive of pain on deep palpation.  Thoracic spine range 
of motion was from zero to 135 degrees of right rotation but 
only zero to 80 degrees of left thoracic spine rotation.  His 
muscle strength was 5/5 in all muscle groups of the upper 
extremities.  There was full cervical range of motion.  None 
of the muscle groups showed fasciculations, tetany, or 
cogwheeling.  A thoracic spine radiologic study reflected no 
significant abnormality.

A November 2000 letter from an individual who lived with the 
veteran for five months indicated there were many functions 
he could not perform without suffering pain and discomfort.  
He could not easily perform heavy lifting, stand for long 
periods of time, and experienced numbness in the arms.  She 
stated that he took frequent hot baths to relax his muscles, 
as well as pain medication, which appeared to reduce the 
intensity of the pain.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (20001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  Any change in the diagnostic code 
made by a VA adjudicator must be specifically explained.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Muscle disabilities are evaluated as follows: 
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. 
(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. 
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile. 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (2001).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See 38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran is currently rated under 38 C.F.R. § 4.73, Codes 
5301-5320 (2001).  Diagnostic Code 5301 provides for 
evaluation of damage to Muscle Group I, the extrinsic muscles 
of the shoulder girdle consisting of the trapezius, the 
levator scapulae, and the serratus magnus.  Under that 
criteria, a severe disability to Muscle Group I is evaluated 
as 40 percent disabling, a moderately severe injury is to be 
rated as 30 percent disabling, a moderate injury is to be 
rated as 10 percent disabling, and a slight injury is to be 
rated as zero percent disabling.

38 C.F.R. § 4.73, Diagnostic Code 5320 provides for 
evaluation of damage to Muscle Group XX, the postural support 
muscles of the body, which permit extension and lateral 
movements of the spine.  Muscle Group XX consists of the 
sacrospinalis (erector spinae and its prolongations in the 
cervical and thoracic regions).  Injuries to Muscle Group XX 
in the cervical and thoracic regions are rated as follows: 40 
percent for severe injuries, 20 percent for moderately severe 
injuries, 10 percent for moderate injuries, and zero percent 
for slight injuries.

As demonstrated by the X-ray and other medical evidence, the 
veteran's spine is within normal limits and there is no 
abnormal curvature.  Furthermore, no degenerative changes 
have been noted.  Thus, a rating under the diagnostic codes 
pertaining to the spine is not for application in this case.  
See 38 C.F.R. § 7.71a, Codes 5285-5295 (2001); Schafrath, 
supra.

The evidence demonstrates that the veteran's complaints and 
symptoms stem from pain emanating from the muscles of the 
right side of the back in the area adjacent to the thoracic 
spine.  He voiced numerous complaints of spasms in that area 
and there was demonstrable pain on palpation on objective 
examination.  Furthermore, his left thoracic spinal rotation 
was significantly restricted.  Pursuant to the foregoing, it 
is clear that the veteran's thoracic spine disability must be 
evaluated under a diagnostic code pertaining to muscle 
injuries.

Under 38 C.F.R. § 4.56, his muscle injury is certainly not to 
be categorized as severe.  A severe injury would necessitate 
a history of a through and through or deep penetrating wound 
due to a high-velocity missile or evidence of minute multiple 
scattered foreign bodies, adhesion of a scar to a bone, 
atrophy, and the like.  There is no evidence of muscular 
atrophy or adhesions, and the veteran did not suffer any 
penetrating wounds.  Thus, his muscle injury cannot be 
evaluated in accordance with ratings associated with severe 
muscle damage.

Similarly, the veteran's muscle injury cannot be categorized 
as moderately severe.  Such injury would also require a 
penetrating injury, evidence of prolonged hospitalization in 
service for treatment of the wound, etc.  38 C.F.R. § 4.56.  
However, his disability can be categorized as moderate, for 
although he did not suffer a penetrating wound, he does 
suffer from muscle fatigue.  Id.  

Currently, he is in receipt of a 20 percent rating, 
representing a moderately severe injury under Code 5320 and 
greater than the 10 percent rating assignable for moderate 
injuries under Code 5301.  As his muscle injury and 
associated symptomatology are representative of no more than 
moderate disability, and he already has a rating of 20 
percent, which is greater than the maximum of 10 percent 
evaluations warranted under Codes 5301 and 5320 for moderate 
disabilities, the Board concludes that an increased rating is 
inappropriate in this case.

The Board notes the veteran's numerous complaints of pain and 
difficulty lifting during flare-ups.  However, that 
additional symptomatology has been taken into account on 
granting the 20 percent rating, and no additional 
compensation is warranted under the criteria enumerated in 
38 C.F.R. §§ 4.40, 4.45, and 4.49 and in DeLuca, supra.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's thoracic spine disability is no more than moderate 
in nature, and a rating in excess of 20 percent is not 
permissible under the applicable law and regulations.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.56; Gilbert, supra.

ORDER

A rating in excess of 20 percent for a thoracic spine 
disability is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

